11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Danny Reed Dike,                              * From the 350th District Court
                                                of Taylor County,
                                                Trial Court No. 12694-D.

Vs. No. 11-18-00072-CR                        * March 30, 2018

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Willson, J.,
                                                Bailey, J., and Wright, S.C.J.,
                                                sitting by assignment)

         This court has considered Danny Reed Dike’s motion to dismiss this
appeal and concludes that the motion should be granted. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.